         Case 2:17-cv-02651-GMN-EJY Document 53-25 Filed 09/24/19 Page 1 of 2



   Marc J. Randazza (NV Bar No. 12265)
 1 Ronald D. Green (NV Bar No. 7360)
 2 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 3 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
 4 Telephone: 702-420-2001
   ecf@randazza.com
 5
   Attorneys for Defendants
 6
   Stephen Fairfax and MTechnology
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
   SWITCH, LTD.,                                  Case No.: 2:17-cv-02651-GMN-EJY
10
   a Nevada limited liability company,
11
                    Plaintiff,                    DECLARATION OF MARC J.
12                                                RANDAZZA IN SUPPORT OF REPLY
           vs.                                    IN SUPPORT OF REQUEST FOR
13                                                PRETRIAL CONFERENCE
   STEPHEN FAIRFAX; MTECHNOLOGY;
14 DOES 1 through 10; and ROE ENTITIES 11
15 through 20, inclusive,
16                 Defendants.

17

18          I, Marc J. Randazza, under penalty of perjury, hereby declare as follows:

19          1.     I am a partner at the law firm Randazza Legal Group, PLLC and counsel for

20 Defendants MTechnology (“MTech”) and Stephen Fairfax in the above-referenced matter.
21          2.     I am over the age of 18 and I make the statements in this declaration pursuant to my

22 own first-hand knowledge and would be competent to testify to the statements made therein.
23          3.     Along with Stephen Fairfax and Steven Bauer, I met with in-house counsel for Switch,

24 Ltd. (“Switch”) in Boston, Massachusetts on August 28, 2018. Switch requested the meeting and flew
25 two attorneys from Las Vegas to Boston for the meeting. However, when they arrived, they insisted
26 that the meeting would be very short because they had a plane to catch.
27
28                                                 -1-
                                     Declaration of Marc J. Randazza
                                         2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 53-25 Filed 09/24/19 Page 2 of 2




 1          4.      The meeting was unproductive, although Switch admitted that it had no direct
 2 evidence that my clients had misappropriated any trade secrets. In fact, nobody from Switch would
 3 even tell us which trade secrets were at issue. Additionally, the parties agreed to conduct informal
 4 electronic discovery to see if they could settle without litigation.
 5          5.      During the Boston meeting, Sam Castor, in-house counsel for Switch, informed my
 6 clients that they were not his primary target.
 7          6.      I additionally participated in the process of negotiating the language of a protective
 8 order with in-house attorneys for Switch. Switch wanted the protective order to expressly allow it to
 9 take discovery to establish claims against third parties, including its competitor Aligned Data Centers.
10          7.      The last round of negotiations occurred on August 29, 2019 between Sam Castor and

11 Piers Tueller, for Switch, and my partner Ron Green and me, for MTech and Stephen Fairfax. While
12 Mr. Castor requested the conference for the ostensible purpose of finding mutually agreeable language,
13 he used the conference to demand that Defendants accept his version of the protective order. We
14 declined to do so, and I specifically told him that I believed his actions constituted abuse of process.
15          8.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
16 foregoing is true and correct.
17

18          Executed on: 24th day of September, 2019.
19                                                                   /s/ Marc J Randazza
20                                                                   Marc J. Randazza

21
22
23
24
25
26
27
28                                                   -2-
                                       Declaration of Marc J. Randazza
                                           2:17-cv-02651-GMN-EJY
